REISSUED FOR PUBLICATION
                                                                                                  NOV 12 2019
                                                                                                     OSM
                                                                                         U.S. COURT OF FEDERAL CLAIMS
               3Jn tbe Wniteb $)tates Qtourt of jfeberal Qtlaitns
                                     OFFICE OF SPECIAL MASTERS
                                          Filed: October 21, 2019

* * * * * * * * * * * *                                *                  UNPUBLISHED
RACHEL CLEMMER,                                        *
                                                       *                 No. 19-878V
                            Petitioner,                *
V.                                                     *                  Special Master Gowen
                                                       *
SECRETARY OF HEALTH                                    *                  Order Concluding Proceedings;
AND HUMAN SERVICES,                                    *                  Vaccine Rule 21(a).
                                                       *
                           Respondent.                 *
* * * * * * * * * * * *                                *

Raebel Clemmer, Takoma Park, MD, pro se petitioner.
Lara A. Englund, United States Department of Justice, Washington, DC, for respondent.

                               ORDER CONCLUDING PROCEEDINGS 1

       On August 28, 2019, Rachel Clemmer ("petitioner") filed a status report providing that
she was "unable to continue with this Petition. I wish to respectfully withdraw/ drop my claim."
Status Report filed August 28, 2019 (ECF No. 9).

        On August 30, 2019, I issued an order "giv[ing] petitioner additional time to focus on her
medical condition and then confirm that she does not want to proceed with her claim. If
petitioner does not want to proceed, I will likely issue an' order concluding proceedings' without
prejudice and without the entry of judgment." Scheduling Order filed August 30, 2019 (ECF No.
10) (citing Vaccine Rule 2l(a)). Petitioner was ordered to file a status report on whether she
wanted to proceed with her claim by October 14, 2019. Id. To date, the Court has not received a
status report or any other filings or communication from the petitioner.

       Petitioner's status report filed on August 28, 2019 is hereby construed as a notice of
dismissal pursuant to Vaccine Rule 21(a).


1
  Pursuant to the E-Government Act of 2002, see 44 U.S.C. § 3501 note (2012), because this opinion contains a
reasoned explanation for the action in this case, I am required to post it on the website of the United States Court of
Federal Claims. The court's website is at htlp://ww w. uscn: .uscourts.gov/aggrega(or/sourccs/7. This means the
opinion will be available to anyone with access to the Internet. Before the opinion is posted on the court's
website, each party has 14 days to file a motion requesting redaction "of any information furnished by that party:
(I) that is a trade secret or commercial or financial in substance and is privileged or confidential; or (2) that
includes medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy." Vaccine Rule 18(b). "An objecting party must provide the court with a proposed redacted version of the
decision." Id If neither party files a motion for redaction within 14 days, the opinion will be posted on the
court's website without any changes. Id.
        Accordingly, pursuant to Vaccine Rule 21(a), the above-captioned case is dismissed
without prejudice. The Clerk of the Court is hereby instructed that judgment aJJ not enter
in the instant case pursuant to Vaccine Rule 21(a).          ~

       IT IS SO ORDERED.                                               ~'_,,....-r




                                                 Thomas L. Gowen
                                                 Special Master




                                             2